Citation Nr: 0200436	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  94-36 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cardiovascular 
condition, including hypertension, or for cerebrovascular 
accident, claimed as secondary to medication taken for 
service-connected generalized anxiety disorder.

2.  Entitlement to an increased rating for generalized 
anxiety disorder, currently rated 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

(The issue of entitlement to reimbursement of unauthorized 
medical expenses is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Louis A. De Mier Le-Blanc, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran had active service from October 1940 to December 
1941.

This appeal is from December 1993 and March 1996 rating 
decisions of the Department of Veterans Affairs (VA) San 
Juan, Puerto Rico, Regional Office (RO).  The former decision 
denied a claim for TDIU.  An October 1994 letter from the 
veteran, filed at the RO within one year of the December 1993 
notice of denial, addressed the veteran's ongoing contention 
that he could not work and concomitantly, his continuing 
desire for the disallowed benefit.  The Board of Veterans' 
Appeals (Board) construes this statement as a timely 
substantive appeal, notwithstanding a September 30, 1996, 
letter from the RO to the veteran informing him his appeal 
had lapsed for failure to file a VA Form 9 (substantive 
appeal).

The latter decision denied the other claims at issue in this 
appeal and also a claim for increased rating for colitis.  A 
rating action of March 2000 granted the maximum disability 
rating that the VA schedule for rating disabilities provides 
for that condition.  The RO informed the veteran by letter of 
April 25, 2000, that the rating completely granted his claim.  
The Board deems the claim satisfied and not at issue in the 
instant appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
("the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy where less than the 
maximum available benefit is awarded").

The instant appeal is advanced on the docket to correct an 
administrative error that caused significant delay in 
docketing the appeal.  38 C.F.R. § 20.900(c) (2001).

The Board has styled the secondary service connection issue 
to reflect the appropriate scope of the veteran's claim as 
revealed by the December 1998 hearing transcript.

For reasons set forth below, the Board defers appellate 
review of all claims at issue in this appeal.


REMAND

The evidence of record puts VA on notice that VA medical 
records pertinent to two claims at issue might exist.  If 
they do, they are constructively of record whether before the 
Board or not.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
These records should be obtained.

VA also has duties under the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001), to seek to obtain certain records of which 
the claims file gives notice, to persist in the effort until 
the records are found, shown reasonably certain not to exist, 
or further effort to find them would be futile, and to inform 
the veteran of the failure to obtain the sought records.  
38 U.S.C.A. §§ 5103A(c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c), (e)).  The regulation prescribing VA action upon 
failure to obtain records is very detailed.  Id.  The RO's 
last action to obtain VA records that did not result in their 
production predated the VCAA.  VA has not discharged its duty 
to inform the veteran in the manner prescribed of the failure 
to obtain records.  The necessary development affects each 
claim at issue in this appeal.

Specifically, further action is necessary to obtain treatment 
reports and prescription records from the fee-basis 
psychiatrist who treated the veteran's anxiety disorder.  The 
duration of fee basis treatment is unclear from the record.  
A VA hospital discharge summary of November 1979 references 
the veteran's fee-basis treatment, and a short note from a 
fee-basis psychiatrist dated in December 1980 is of record.  
A VA outpatient record of October 29, 1991, noted the veteran 
was taking Haldol and Xanax, but not who prescribed them.  
The veteran testified at his November 1998 hearing that he 
last saw a fee-basis psychiatrist in 1997.  The RO requested 
fee basis reports once, but it made the request of the VA 
hospital, rather than from the fee basis doctor.  One 
request, to which there was no response, does not satisfy the 
new regulation, and the RO has not notified the veteran of 
the failure to obtain such records.  66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c), (e)).  The fee basis psychiatrist has been paid 
by VA for treating the veteran, and the doctor's actual 
treatment notes and records should be produced on request.

The veteran had a cardiology examination in November 1995, 
and the examiner reported opinions regarding the likelihood 
of a relationship between the veteran's cardiovascular 
disorders and medication taken for anxiety and between the 
veterans prior CVA and the medication taken for anxiety 
disorder, specifically, Xanax.  However, the record also 
noted Haldol.  For lack of a complete record, the examiner 
may have been uninformed about all of the psychiatric drugs 
the veteran has used.  Consequently, the Board cannot reach 
this issue until the RO has discharged its duties under the 
VCAA as regards completing the record of the history of the 
veteran's psychiatric medication or certifies that the record 
is as complete as it can be for purposes of this appeal.  The 
RO should then obtain another opinion.

The June 2001 VA examiner reported that the veteran had been 
followed by VA neurology and mental health clinics since 
December 1998 to monitor the progress of dementia.  Those 
treatment records might afford evidence of the veteran's 
anxiety disorder as well as show the prescription of 
medication for the anxiety disorder, and they are 
constructively of record.  Bell, 2 Vet. App. 611.

The TDIU claim is not ripe while the claims for increased 
rating and for service connection are under active 
development and further adjudication at the RO level is 
pending.  The Board will address the merits of the TDIU claim 
upon return of the case to the Board.

Regarding readjudication of the claim for TDIU, it may be 
significant that the December 1993 rating decision apparently 
applied 38 C.F.R. § 4.16(b), which provides for referral of a 
claim for TDIU to appropriate VA authority for determination 
under certain circumstances, which the RO found did not 
apply.  The RO lacks authority to award TDIU without such 
referral unless the veteran's service-connected disabilities 
meet certain rating thresholds.  See 38 C.F.R. § 4.16(a) 
(2001).  In March 2000, the RO granted an increased rating 
for colitis, effective August 30, 1994.  The resulting 
combined disability rating satisfies the rating threshold for 
RO authority to award TDIU without referral to higher VA 
authority.  Id.  Readjudication should consider this effect 
of the combined rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the name(s) and address(es) of 
all fee basis psychiatrists who have 
treated the veteran for his anxiety 
disorder from 1979 to the present.  If 
the veteran is not able to provide that 
information, obtain it from the VA 
medical center through which any fee 
basis providers have been paid.  
Determine from the medical center or the 
veteran the dates of treatment.  Contact 
all fee basis providers and request all 
treatment notes and records, including 
records of all medications prescribed to 
treat the service-connected anxiety 
disorder.  Actual treatment records 
should be provided, rather than reports 
or summaries.  Review the information 
provided by the medical center as to the 
dates for which payment was provided to 
the fee basis doctor and assure that the 
fee basis doctor has provided treatment 
notes for the visits for which he or she 
received payment.  If the fee basis 
provider does not provide treatment 
records matching the dates for which 
payment was rendered, request an 
explanation.  If appropriate, notify the 
medical center which paid the fee basis 
provider that the fee basis provider has 
not produced treatment records matching 
the dates for which the fee basis 
provider received payment, and ask the VA 
medical center to provide copies of any 
fee basis reports in its possession. If 
the VA medical center does not have any 
fee basis treatment records for the 
veteran, it should provide a written 
response to that effect and should 
provide any information available to 
assist in retrieving such records, if 
they exist.  Undertake appropriate 
notification of the veteran if the 
request is unsuccessful.

2.  Request VA mental health records from 
December 1998 to the present, including 
prescription or other records showing 
medications prescribed for psychiatric 
treatment.  The records or, 
alternatively, a negative response from 
each agency or party to whom a request is 
addressed must be obtained to comply with 
the VCAA.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2),(3)).  Associate 
any information obtained with the claims 
file.

3.  Notify the veteran in the manner 
prescribed by regulation of any failure 
to obtain evidence.  66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).

4.  If and only if development secures 
evidence that identifies medication 
prescribed for treatment of service-
connected anxiety disorder, obtain a 
medical opinion whether any of the 
medications prescribed for psychiatric 
treatment could cause or aggravate a 
cardiovascular condition, including 
hypertension, or cause or aggravate a 
CVA.  Associate any information obtained 
with the claims file.

5.  Regarding any other incidental 
development that occurs in addition to 
that specifically ordered in this remand, 
the RO must review the claims file and 
ensure that all notification and 
development required by the VCAA are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).

6.  Readjudicate the claims at issue, and 
determine whether any issue may now be 
allowed.  In readjudicating the June 1992 
TDIU claim, be mindful that 38 C.F.R. 
§ 4.16(b) applies prior to August 30, 
1994, and 38 C.F.R. § 4.16(a) applies 
from and after that date.  Provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and allow an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


